R. B. Burns, J.
(dissenting). I must dissent. In my opinion People v Mitchell, 102 Mich App 554; 302 NW2d 230 (1980), requires that the defendant must be informed when a consecutive sentence is required. As stated in Mitchell, supra, 557:
"The purpose of the mandatory sentencing rule is to apprise the defendant of the minimum time he will serve in prison so that his plea of guilty is given with full knowledge of the consequences.”
I would hold that when a consecutive sentence is required by statute the defendant must be informed of that fact.